Citation Nr: 0823134	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-36 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
20 percent for degenerative disc disease, lumbar spine with 
disc protrusion L5-S1.

2.  Entitlement to an initial compensable disability rating 
for postoperative residuals, right ankle injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from July 1980 to June 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which, in part, granted service connection for a 
lumbar spine disability (rated 10 percent disabling) and a 
right ankle disability (rated noncompensably disabling).  The 
veteran disagreed with the disability ratings assigned and by 
rating decision dated in April 2006, the RO increased the 
veteran's disability rating for the lumbar spine from 10 
percent to 20 percent with an effective date of July 1, 2005, 
the effective date of the grant of service connection.  Where 
a veteran has filed a notice of disagreement (NOD) as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the veteran's 
lumbar spine claim remains before the Board.

The veteran testified before a Decision Review Officer at the 
RO in April 2006.  A transcript of this hearing is associated 
with the claims folder.  


FINDINGS OF FACT

1.  The veteran's lumbar spine disorder is manifested by 
normal range of motion, with forward flexion greater than 60 
degrees, but with pain and fatigability on repetitive forward 
motion.  There is no evidence of incapacitating episodes or 
objective neurological impairment. 

2.  The veteran's right ankle disorder is manifested by a 
well healed hypopigmented three centimeters by one centimeter 
surgical scar with full active range of motion and no pain on 
motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 20 percent rating for degenerative disc disease, lumbar 
spine with disc protrusion L5-S1 are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5243-5242 (2007), DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

2.  The criteria for an initial compensable disability rating 
for postoperative residuals, right ankle injury have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2007), DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2007).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2007).  

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 
23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.

"Staged ratings" or separate ratings for separate periods 
of time may be assigned based on the facts found following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).   

	1.  Lumbar Spine

The veteran contends that his service-connected lumbar spine 
disorder is more disabling than currently evaluated.  The 
veteran's low back disability is currently rated under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5243-5242 (2007), the 
diagnostic codes for degenerative arthritis of the spine and 
intervertebral disc syndrome.

Disorders of the spine may be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  38 C.F.R. § 4.71a (2007).
 
Under General Rating Formula for Diseases and Injuries of the 
Spine a 100 percent evaluation is appropriate for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation is 
appropriate for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation is appropriate 
for favorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent evaluation is appropriate for forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, DC 5237 (2007).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, DC 5243 (2007).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, 
Note (2) (2007).    

Evidence relevant to the level of severity of the veteran's 
lumbar spine disorder includes VA examinations dated in 
February 2005 and March 2006.  During the February 2005 
examination the veteran reported that his back disorder 
originated early in his military career and has become 
gradually and progressively worse over time.  Pain is 
manifested by symptoms of chronic stiffness and weakness and 
was described as a 6 on a scale from 1 to 10.  The veteran 
reported conservative treatment including rest, non-steroidal 
anti-inflammatory drugs, and physical therapy which helped 
with the pain but did not resolve the condition.  The veteran 
reported that his symptoms are present on a daily basis and 
noted that they were constant in nature.  The precipitating 
and alleviating factors were reportedly rest and medication.  
Additional limitations experienced included an inability to 
remain seated for extended lengths of time.  Ambulation can 
sometimes be difficult if spasm presents and causes a list.  
Simple tasks such as donning socks or tying shoes are 
sometimes difficult.  The veteran reported a bilateral lower 
extremity pain extending to the feet which lasts only seconds 
but occurs on a daily basis.  He also noted a position 
dependent paresthesia that resolves with movement.  The 
examiner noted that these symptoms do not represent 
radiculopathy. 

The veteran denied using an assistive walking device and 
denied the use of a brace or other supportive device.  The 
veteran reported an ability to walk extended distances, but 
often encounters discomfort either during or following the 
event.  There was no reported unsteadiness.  The examiner 
reported that the veteran's lumbar spine disorder precludes 
full enjoyment of recreational activities and discomfort was 
noted on extended driving.  There is potential for 
interference with forms of occupation requiring vigorous 
physical activity.  Activities of daily living to include 
bathing, toileting, and eating remained intact.  

Upon physical examination there was no muscle atrophy noted.  
There was no abnormality of posture or gait.  There were no 
other overt deformities noted.  There was a negative straight 
leg raise.  Extensor hallucis strength was 5/5 bilaterally.  
Deep tendon reflexes were 2+ bilaterally and symmetric.  
Sensation remained intact.  There was tenderness to palpation 
noted over the lumbar vertebrae and paravertebral muscles 
bilaterally.  

Range of motion revealed flexion of 0 to 90, extension 0 to 
30, lateral flexion 0 to 30 left and right, and rotation 0 to 
35 left and right.  Painful motion was noted with flexion 
from 60 to 90 degrees and left lateral flexion from 20 to 30 
degrees.  The examiner noted that range of motion was not 
affected by other factors and also noted that there was no 
change in range of motion during repetitive movement or when 
resistance was applied on the examination.  Neurological 
examination revealed intact sensory functions.  As for 
incapacitating episodes, the examiner reported that the 
veteran had not been placed on strict bedrest for 
incapacitating spine pain during the past 12 months.  A 
magnetic resonance imaging (MRI) scan of the lumbar spine 
revealed a disc protrusion present at L5-S1 and degenerative 
disk disease changes at L5-S1.  The diagnosis was 
degenerative disc disease of the lumbar spine and disc 
protrusion at L5-S1.  

During the March 2006 VA examination the veteran reported 
that he hurt his back in 2004 while bending.  He described 
the back pain as aching and stiffness and stated that his 
back pain varied between a 6 and a 10 on a scale from 1 to 
10.  He denied any acute flare-ups of his back pain in the 
past 12 months that were incapacitating.  The veteran was 
reportedly a full-time student and had not taken any sick-
leave in the past 12 months due to his back pain.  He was 
able to perform the activities of daily living.  

Physical examination of the spine revealed normal posture and 
gait, normal curvature of the spine, and normal symmetry in 
appearance.  Range of motion testing revealed flexion from 0 
to 90 degrees with pain, extension from 0 to 30 degrees with 
pain, lateral flexion from 0 to 30 degrees bilaterally 
without pain, and lateral rotation from 0 to 30 degrees 
bilaterally without pain.  No additional limitations were 
noted with repetition of movement during the physical 
examination as related to pain, fatigue, incoordination, 
weakness, or lack of endurance.  The examiner noted that 
there was painful motion without spasm or weakness.  He did 
have mild tenderness of the paravertebral muscles on the 
right at L4-5.  Neurological examination was normal.  The 
diagnosis was degenerative disk disease of lumbosacral spine 
without radiculopathy.  

Also of record are VA treatment notes dated from October 2005 
through March 2006 and records from Darnall Army Hospital 
dated from October 2005 through July 2006.   These records 
primarily show treatment for diabetes mellitus, headaches, 
and viral meningitis but also discuss the veteran's low back 
disorder.  Specifically an October 2005 treatment report from 
Darnall Army Hospital shows an impression of herniated 
intervertebral disc lumbar.    

Given the evidence of record, the Board finds that a 
disability rating greater than 20 percent is not warranted 
for the veteran's lumbar spine disorder under the scheduler 
criteria.  The veteran's range of motion does not meet the 
criteria for an increased rating under DC 5237 as forward 
flexion of the thoracolumbar spine is greater than 30 
degrees, both with pain and without pain.  During both the 
February 2005 and March 2006 VA examinations the veteran had 
forward flexion of 0 to 90 degrees with pain.  Specifically, 
in the February 2005 examination it was noted that the 
veteran had pain from 60 to 90 degrees.  There is also no 
evidence of incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  During both the February 2005 and March 2006 
VA examinations the veteran specifically denied any 
incapacitating episodes.  Thus, a disability rating greater 
than 20 percent under either DC 5237 or DC 5243 is not 
warranted.  Furthermore, there are no other alternative 
diagnostic codes under 38 C.F.R. § 4.71a that could apply to 
the veteran's back disorder.   

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the appellant's 
disability is essentially manifested by pain.  Although the 
veteran has shown pain on extremes for range of motion, the 
Board finds that the effects of pain reasonably shown to be 
due to the appellant's service-connected low back disorder 
are, however, already contemplated by the 20 percent rating 
for degenerative disc disease of the lumbar spine. 38 C.F.R. 
§ 4.71a, DC 5237 (2007).  There is no objective evidence of 
further dysfunction in the form of atrophy, weakness, or 
deformity.  There is no indication in the current record that 
pain due to disability of the low back causes functional loss 
greater than that contemplated by the currently assigned 20 
percent evaluation. 38 C.F.R. §§ 4.40, 4.45 (2004); DeLuca.  
Finally, without taking into consideration his complaints, 
the current 20 percent evaluation could not be justified.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the low back, consideration of other diagnostic 
codes for evaluating the disability does not appear 
appropriate. See 38 C.F.R. § 4.20 (2007) (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability). 
See Butts v. Brown, 5 Vet. App. 532 (1993).

In conclusion, the Board finds that the preponderance of the 
evidence is against an initial disability rating greater than 
20 percent rating for the appellant's low back disorder

	2.  Right Ankle

The veteran's right ankle disorder is currently rated as 
noncompensably disabling under 38 C.F.R. § 4.71a, DC 5271.  
Under DC 5271, marked limitation of motion of the ankle 
warrants a 20 percent evaluation.  A moderate limitation of 
motion of the ankle warrants a 10 percent evaluation.  38 
C.F.R. § 4.71, Plate II indicates that normal ankle 
dorsiflexion is from 0 to 20 degrees and normal ankle plantar 
flexion is from 0 to 45 degrees.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31.  

Evidence relevant to the severity of the veteran's right 
ankle disorder includes two VA examinations dated in February 
2005.  During the February 2005 joints examination the 
veteran reported that he injured his right ankle while 
playing basketball in service in 1983.  He was descending 
from a rebound when his right foot twisted on the foot of an 
opponent.  This resulted in a fracture.  Surgical 
intervention was deemed necessary several days after the 
injury and performed.  The veteran noted improvement 
following surgical intervention, but no full resolution.  On 
physical examination of the right ankle the examiner noted a 
surgical scar.  No other overt deformity was reported.  There 
was full active range of motion with no pain on motion.  
There was tenderness bilaterally over the anterior 
talofibular ligament.  During the February 2005 general 
examination the examiner reported a well healed hypopigmented 
three centimeters by one centimeter surgical scar.  It was 
neither raised nor depressed.  There was no appreciable 
tissue loss and no adherence to underlying structures.  The 
veteran was afforded another VA joints examination in March 
2006, however, his right ankle was not examined at that time.  
.
Also of record are VA treatment notes dated from October 2005 
through March 2006 and records from Darnall Army Hospital 
dated from October 2005 through July 2006.   As above, these 
records primarily show treatment for diabetes mellitus, 
headaches, and viral meningitis.    

In light of the foregoing, the Board is unable to find that 
the medical evidence of record supports assignment of an 
initial compensable disability rating for the veteran's 
service-connected right ankle disorder.  The objective 
evidence reflects that the residuals of the veteran's right 
ankle injury consist of a well healed hypopigmented surgical 
scar measuring three centimeters by one centimeter.  There is 
full active range of motion with no pain on motion.  Such 
findings demonstrate neither marked nor moderate loss of 
motion.  As such, a compensable evaluation is not warranted 
under DC 5271.

Similarly, given the evidence of record, a higher disability 
rating would not be warranted under any other diagnostic 
code.  38 C.F.R. § 4.7 (2007).  The Board must, however, 
consider rating the veteran's disability based on other 
diagnostic codes.  Under Diagnostic Code 5010, traumatic 
arthritis, established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved, but where 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate code, a 
rating of 10 percent is warranted for each major joint or 
group of minor joints affected by limitation of motion.  See 
38 C.F.R. § 4.71a, DC 5003, 5010 (2003).    

Because the veteran's right ankle disorder is not affected by 
limitation of motion, DC 5010 is not applicable.  The Board 
also finds that no higher evaluation can be assigned pursuant 
to any other potentially applicable diagnostic code.  Because 
there are specific diagnostic codes to evaluate the right 
ankle disorder, consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 
38 C.F.R. § 4.20 (permitting evaluation, by analogy, where 
the rating schedule does not provide a specific diagnostic 
code to rate the disability).  See Butts v. Brown, 5 Vet. 
App. 532 (1993).  

Furthermore, the Board finds that the veteran has not 
demonstrated any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59.  
While the veteran complained of pain associated with the 
disability at issue, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant. 38 C.F.R. § 4.40.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  In the veteran's case, 
there is inadequate pathology to support a finding of 
functional loss due to pain.  Thus, the Board finds that the 
provisions of 38 C.F.R. §§ 4.40, 4.45 do not provide a basis 
for a higher rating.  See DeLuca, 8 Vet. App. at 204-07.

In conclusion, the Board finds that the preponderance of 
evidence is against an initial disability rating greater than 
10 percent for postoperative residuals of a right ankle 
injury.  38 C.F.R. § 4.3.  



Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claims for service 
connection for a lumbar spine and right ankle disability were 
awarded with an effective date of July 1, 2005, the day 
preceding the veteran's discharge from service, and 
disability ratings were assigned.  He was provided notice how 
to appeal that decision, and he did so.  He was provided a 
statement of the case that advised him of the applicable law 
and criteria required for higher ratings and he demonstrated 
his actual knowledge of what was required to substantiate a 
higher rating in his argument included on his Substantive 
Appeal.  Also, by letter dated in March 2006, the veteran was 
informed of the requirements set out in Dingess and the claim 
was readjudicated in a November 2006 supplemental statement 
of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records and VA outpatient 
treatment records, assisted the veteran in obtaining 
evidence, afforded the veteran physical examinations, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the veteran the opportunity to 
give testimony at a hearing.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.




ORDER

An initial disability rating greater than 20 percent for 
degenerative disc disease, lumbar spine with disc protrusion 
L5-S1 is denied.

An initial compensable disability rating for postoperative 
residuals, right ankle injury is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


